 In the Matter of S. H. CAMP ANDCOMPANYandAMALGAMATED CLOTH-ING WORKERS OF AMERICA,AFFILIATED WITH THE C. I. O.CaseNo. 7-C-1197.-Decided January 30, 1945DECISIONANDORDEROn September 11, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesaffecting commerce,' and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the respondentfiled exceptions to the Intermediate Report.No request for oralargument before the Board at Washington, D. C., was made by any ofthe parties.The Board has reviewed the rulings of the Trial Ex-aminer, and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the exceptions and additions noted below :1.We concur in the Trial Examiner's finding that about 2 weeksbefore the Union's organizational campaign began, Ruth Mae, Rich-ardson informed Forelady Irene McDaniels that she wanted to quither employment, and that Branch Manager Carter induced Rich-ardson to remain.That finding is based upon Richardson's testimony.Carter admitted this incident but "believed" it occurred about a monthafter Richardson first entered the respondent's employ.Richardsonimpressed us, as she did the Trial Examiner, as a credible witness andCarter as one not worthy of credit.Accordingly, we accept Richard-son's testimony and reject Carter's as to the date of the attemptedresignation.'On the basis of the facts found by the Trial Examiner under the heading "I The busi-ness of the respondent,"the stipulation entered into between the parties at the hearing, aswell as the substantial nature of the operations at the respondent'sMarshall plant, wefind that the business conducted by the respondent at its Marshall plant affects commercewithin the meaning of the National Labor Relations Act.60 N. L. R. B., No. 56.263 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. In connection with Richardson's discharge interview, MargaretDunham, the respondent's only office employee, corroborated Carter'stestimony to the effect that he did not accuse Richardson of engagingin unladylike and disorderly conduct.Dunham further testified thatRichardson was not discharged but that she quit her employment. Thefacts found by the Trial Examiner relating to the discharge intervieware based upon the credible testimony of Richardson, corroborated inall essential details by the likewise credible testimony of McDaniels.Upon the entire record, we credit Richardson's and McDaniels' testi-mony as reflecting substantially_ the statements which were made inthe interview precipitating the discharge, rather than Carter's orDunham's versions thereof.3.We concur in the Trial Examiner's finding that the respondentknew that- the employees harbored an understanding that EloiseRandall and Jennie Carver, two production employees, were acting,as informers for the respondent.The record discloses that Randalland Carver informed Carter that they had been accused by the em-ployees of being company "stooges."Also, Randall testified, with-out contradiction, that she frequently spoke to Carter of union activ-ities at the plant in the presence of other employees.Further, therecord discloses that the reports to Carter relating to union activitywere made in the office, in the presence of Dunham, who is a non-supervisory employee.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, S. H. Camp and Company,Marshall,Michigan, and its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workersof America, affiliated with the Congress of Industrial Organizations,or in any other labor organization of its employees, by discharging orrefusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire or tenure of employment, or anyterm or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Amalgamated Clothing Workersof America, affiliated with the Congress of Industrial Organizations,or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted S.H. CAMP AND COMPANY265activities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to Ruth Mae Richardson immediate and full reinstate-ment to her former or substantially equivalent position, without prej-udice to her seniority and other rights and privileges;(b)Make whole Ruth Mae Richardson for any loss of pay she mayhave suffered by reason of the respondent's discrimination againsther, by payment to her of a sum of money equal to the amount whichshe normally would have earned as wages front the date of her dis-charge to the date of the respondent's offer of reinstatement, less hernet earnings during said period;(c)Post immediately in conspicuous places throughout its plantatMarshall, Michigan, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its employeesstating : (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that the respondent will take the affirmative ac-tion set forth in paragraphs 2 (a) and (b) of this Order; and (3)that the respondent's employees are free to become and remain mem-bers of Amalgamated Clothing Workers of America, affiliated withthe Congress of Industrial Organizations, and that the respondentwill not discriminate against any employee because of membershipor activity in that or in any other labor organization;(d)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.MR. GERARDD.REILLYtook no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr. Sylvester J. Pheney,for the Board.Messrs.Bisbee, McKone, Badgley & McInally, by Mr. M. F. Badgley,of Jackson,Mich., for the respondent.Mr. A. M. Paterson,of Chicago, Ill., for the Union.STATEMENT OF THE CASEUpon a charge duly filed by Amalgamated Clothing Workers of America,affiliated with the Congress of Industrial Organizations, herein called the Union,'the National Labor Relations Board, herein called the Board, by its RegionalDirector for the Seventh Region (Detroit, Michigan), issued its complaint, datedJuly 22, 1944, against S. H. Camp and Company, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and (3) and 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing were-duly servedupon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent, at its Marshall plant, (1) engaged in a course of inter-ference, restraint, and coercion relating to its employees' rights to self-organi-zation, particularly by procuring supervisory and ordinary employees to attendmeetings of the Union for the purpose of disrupting such meetings and report-ing to the respondent the number and identity of employees attending the meet-ings, by requiring supervisory and other employees to interrogate employeesconcerning their union affiliations, and by hiring and attempting to hire em-ployees because they were known to be opposed to the Union; (2) on or aboutJune 16, 1943, discharged Ruth Mae Richardson, its employee, because of herunion and concerted activities; and (3) by the foregoing conduct engaged inunfair labor practices, within the meaning of Section 8 (1) and (3) of the Act.Respondent in its answer, duly filed on August 2, 1944, denied that it was en-gaged in commerce within the meaning of the act or that it had engaged inthe alleged unfair labor practices.Pursuant to notice, a hearing was held on August 10, 11 and 12, 1944, at Marshall,Michigan, before the undersigned, the Trial Examiner duly designated by theChief Trial ExaminerThe Board and the respondent were represented by counseland the Union by a lay representative. Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the close of the hearing, the undersigned took underadvisement a motion of the respondent to dismiss the complaint for lack of proof.The motion is hereby denied, except to the extent hereinafter indicated.. At theclose of the hearing the parties were advised that they might argue before and filebriefs with the undersigned.None of the parties availed themselves of the privi-lege of oral argument.On August 26, 1944, the respondent filed a brief.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTS.H. Camp and Company is a Michigan corporation engaged in the manufac-ture, distribution, and sale of surgical and orthopedic supports. Its main opera-tions are located at Jackson, Michigan. It also operates plants at Marshall,Michigan, Windsor, Canada, and in England. Only the Marshall plant is involvedin this proceeding.During an average year, the respondent purchases approxi-_mately 94.5 percent of raw materials used in its Michigan plants from pointsoutside the State of Michigan, and ships approximately 97.7 percent of the prod-ucts of its Michigan plants to points outside the State of Michigan.All rawmaterials are received at the Jackson plant. The fabrication of certain productsis completed at the Marshall plant and then-returned to the Jackson plant.'II.THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to membership em-ployees of the respondent.IThe foregoing findings of fact concerning the business operations of the respondent arebased upon a stipulation entered into between the parties at the hearing. See S. H.Campand Company,52 N. L. R. B. 644. S.H. CAMPAND COMPANY267III.THE UNFAIR LABOR PRACTICESA. Interference,restraint and coercion;the discriminatory discharge 21. IntroductionThe respondent's Marshall plant employed during the period in questionapproximately 40 production employees.M. R. Carter, branch factory manager,was in charge of its operations. In addition to Carter, the supervisory staffconsisted of 2 foreladies, one of whom was Irene McDaniels eRuth Mae Richardson was employed by the respondent on March 29, 1943, asa lacer.At the time Richardson was hired, she was told by Carter that a numberof months would elapse before she could expect to become sufficiently proficientin her work to earn or exceed the day rate' Although Richardson up to thetime of her discharge, had not yet succeeded in making her day rate, it is undis-puted that only one of the eight lacers who were then employed had ever beenable to equal or exceed-this quota.Prior to the commencement of the Union'sorganizational drive, Richardson's work, except for a few isolated but not ab-normal instances when garments were returned for rework, was not criticized,and her general efficiency record never was made the subject of criticism.About2 weeks before union organization began, Richardson, according to her testimony,informed McDaniels that she wanted to quit her employment. Later that day,Carter spoke to Richardson and induced her to change her mind' According toRichardson's undenied testimony, Carter told her at that time that her work wassatisfactory.McDaniels also told Richardson at about that time that-her workwas as good as might be expected from an employee with her brief experience.2.Commencement of union organization ; events leading up to the discharge ofRichardsonOrganizational activities of the Union began about June 7, 1943.Richardsolfwas the first employee to sign an application card.Thereafter,Richardsonassisted the Union organizer in contacting other employees, distributed cards,spoke to her fellow employees on behalf of the Union, and generally participatedactively in the organitizational campaign.Richardson was the only employee atthat time who took an especially active part in the campaign.On June, 10, 1943, following the close of the work day, handbills announcingthe first union meeting were distributed outside the plant.A group of employeescongregated on the street near the place where the handbills were being dis-tributed, and a heated argument ensued between Richardson and Eloise Randall,employed by the respondent as a boxer or final inspector," in which the former2The following findings arebased on admitted facts, or credible testimony which, exceptwhere otherwise indicated, was not substantially contradicted9 Irene McDaniels was no longer employed by the respondent at the time of the hearing.In weighing McDaniel's testimony, the undersigned has considered evidence showing thatshe quit the employment of the respondent because of her belief that Carter had failedto support her supervisory authority.'Work at the plant is performed on a piece-work basis.Employees are paid a guaranteedbasic wage of 40 cents an hour, but by exceeding their production quota, sometimes referredto as the day rate, will earn more.When an employee's piece-rate earnings in any givenweek do not equal the basic guaranteed earnings, the deficiency is called a "make up."Records are kept by the respondent showing the production, earnings and "make up"of each employee.5Carter admitted this incident, except that he testified that he "believed" it occurredabout a month after Richardson first entered the respondent's employ.Richardson'stestimony concerning the date was In effect corroborated by McDanlels,and Is credited.The record does not establish that Randall was a supervisory employee. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupported and the latter opposed unionization of the plant.Early the nextmorning during working hours, Randall went to Carter's office and reportedto Carter the argument which she had had with Richardson.During the after-noon of the same day, Richardson for the first time during her employment wa&called into Carter's office and, in the presence of Forelady McDaniels, wascriticized for general inefficiency.Although Carter's purported reason for call-ing in Richardson was to help her improve her work, Carter's manner during theinterview was rude, antagonistic, and condescending according to the credibletestimony of Richardson and McDaniels.McDaniels characterized her impres-sion of Carter's attitude as that of "a little boy poking a stick at a turtle:-or something, to see if it wouldn't bite.'When, in the course of the interview,Richardson pointed out to Carter that only about 2 weeks before, when she hadwanted to quit he had asked her to stay on, and accused Carter of being pri-marily interested in her union activities, Carter remarked that "that was besidethe point."At the conplusion of the interview Richardson was warned tomake production.Following the meeting, McDaniels, according to her testimony,which the undersigned credits, for the first time was instructed by Carter towatch Ricbardson's work closely to see if she could find anything wrong with it'As announced by the handbills, the first union meeting was held on June 14,1943.Before the meeting, Randall informed McDaniels that she would attendthe meeting, ask questions, and report to Carter what occurred.At the meetingthat evening, Randall questioned the good faith of the Union and its ability toattain economic benefits for the employees, and was accused by the union or-ganizer of being a representative of management.There, Randall also had afurther argument with Richardson concerning the Union. The following'morn-ing,during working hours, Randall conferred with Carter for approximately45 minutes and reported to him what had transpired at the meeting the precedingevening, and also informed Carter of Richardson's participation at the meeting.Randall also gave a report of the meeting to McDaniels, advising her who were*present and what had occurred.Later that day, Randall singled out a bundleof corsets which had been laced by Richardson and turned it over to McDanielswho brought it into the office.The bundle was returned to Richardson with acomplaint that it had, been laced improperly.Only after Richardson provedthat it had been laced in accordance with a posted schedule, which withoutthe knowledge of the lacers had since been superseded, was it acknowledgedthat Richardson was not at fault, and she was paid for relacing it in accordancewith the new schedule.Shortly after Richardson came to work the following morning, July 16, 1943,she was summoned to Carter's office. There, in the presence of McDaniels, Cartertold Richardson he had received a number of complaints from employees that'Carter denied that his attitude was rude and antagonistic, and his testimony in thisrespect was corrobordated by Margaret Dunham, the respondent's only office employee.The over-all testimony of Richardson and McDaniels was supported by convincing detailand corroborating circumstances in the record, and was marked by that degree of candorwhich invites credence.They impressed the undersigned as forthright and crediblewitnesses.Carter and Dunham did not similarly impress the undersigned.As notedbelow, Carter's testimony in a number of respects was wholly implausible and at variancewith that of other witnesses called by the respondent, and was largely marked by vagueand unconvincing generalitiesDunham's over-all testimony indicated her to be a thor-oughly unreliable witnessConcerning the incident in question, her recollection wasadmittedly vague and confused,and in some respects at variance with other establishedfacts admitted by Carter.The undersigned does not credit Carter's denial, or Dunham'scorroboration thereof.8 Carter admitted that after his interview with Richardson, lie requested McDaniels toobserve Richardson's work, but stated that his purpose was "to see if therewasn't some-thing possibly that we could do to help her along,and also to check the quality ofher work." S.H. CAMP AND COMPANY269she was causing disturbances in the plant, that her conduct was disorderly andunladylike and had caused one employee to suffer a nervous breakdown, andthat she was an undesirable person to have in the plant. Carter refused to tellRichardson who the complainants were, and refused also to specify the exactnature of her alleged improper conduct except to say that she had been whistlingin an annoying manner.Richardson became agitated at the charges leveledagainst her, denied that they were true, stated that she did not like beinghumiliated, and otherwise indicated her resentment.Richardson told Carterthat if he intended to discharge her he should do so in a fortright manner andnot humiliate her.Carter asked Richardson what she intended to do about it,'and Richardson said "plenty." ° Carter asked Richardson what she meant bythat remark, and Richardson said "just that."At that point Carter said, "Youwill take your things and go home."The respondent in its answer alleged merely that Richardson was discharged"for good and sufficient cause," unconnected with her union activities.At theopening of the hearing, in response to a request for a more specific statement,the respondent, through its counsel, amplified the general allegation in itsanswer by the following statement :Ruth Richardson was discharged because she was not able to progress inthe work satisfactorily.Her make-up pay was greater than that of anyother employee, and when she was interviewed in connection with herfailure to progress, in accordance with the custom of the Company whichattempted to help its employees who were not progressing satisfactorily,she resented it and took a position of antagonism.On two occasions sherequested that she be discharged, and on at least one occasion she gaveas a reason for this that she was frozen in her job at Camp's and if shewere discharged she had another job that she much preferred. She madedisturbances in the plant after she had been interviewed and again whenshe was called in and asked to conduct herself properly,that her conduct hadbeen annoying-other employees and that complaints had been received fromother employees, she again demonstrated a completely uncooperative atti-tude and continued resentment and evidenced a complete disregard ofproper cooperation with the management.During the course of the hearing, however, the respondent modified its posi-tion.Apart from some vague and general testimony of Carter, the respondentadduced no evidence in substantiation of its earlier position that the dischargewas motiviated in part by Richardson's alleged inefficiency and lack of progress.When in the course of the respondent's case, the undersigned asked whether the6 Richardson testified that by that she meant that she would do her utmost to have theplant organized.10The facts set forth above relating to the discharge interview are based upon the credibletestimony of Richardson,corroborated in all essential details by the likewise credible testi-mony of McDaniels.Carter's account of the interview was not substantially at variancewith that set forth above,except that he denied that he accused Richardson of engagingin unladylike and disorderly conduct(although he admitted that he accused her of whistlingin any annoying manner), and except further that he testified that he did not recallcharging Richardson with having caused an employee to suffer a nervous breakdown.Elsewhere in his testimony,Carter, however,indicated that he considered Richardson'sconduct disorderly and also implied that a nervous breakdown suffered by an employeenamed Fish was attributable to Richardson'swhistling.Under all the circumstances,the undersigned credits Richardson's and McDaniels'testimony,which is found to reflectsubstantially the statements made in the interview precipitating the discharge. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent intended to produce the production records of its lacing departmentemployees, which it admittedly kept, so that a comparative analysis might bemade of Richardson's efficiency record in relationship t6 that of the other em-ployees in the department, counsel for the respondent stated on the record thatthe respondent did not defend the discharge in whole or in part on the groundthat Richardson's efficiency was not up to standard, and expressly disclaimedthat it was relying on this as a reason for the discharge.Nor did the respondentadduce evidence to support its position that Richardson was guilty of disturbingand annoying conduct other than the testimony of Carter that Richardson hadwhistled in the plant.The respondent's position, as modified, is reflected bythe following testimony of Carter :Trial Examiner LEFF. Her [Richardson's] only improper conduct, Intakeit,was whistling; was there anything else? I would like to get it all downnow. I mean apart from her attitude during the interview.The WITNESS. That was the main factor.Trial Examiner LEFF. I mean the only thing that you were complainingabout was this whistling; she hadn't been guilty of any improper or unlady-like conduct at all, had she?The WITNESS. That is trueTrial Examiner LEFF. Then that, I take it, coupled with her attitudetoward you during her interview motivated the discharge.The WITNESS. YesTrial Examiner LEFF. And that is all that motivated the discharge?The WITNESS. Yes.The record is free from dispute that the respondent had no rule and had neverissued instructions prohibiting whistling in the plant, and that many employeeswere in the habit of whistling and singing while they worked.Until Richardsonwas called into Carter's office, no employee had ever been criticized for whistlingRichardson herself had been whistling at work almost since the beginning ofher employment, but had never been reprimanded or warned to stop.Accordingto Carter, Richardson's whistling first became annoying to other employees onJune 11, 1943, the very day on which Randall had reported to Carter her argu-ment with Richardson which had been precipitated by the distribution of unionhandbills.Between that day and the clay of Richardson's discharge, there wereonly 2 working days." Carter testified that although during that period Richard-son continued whistling melodies as she had done before, her whistling had becomelouder and more shrill, and that it interfered with the production of otheremployees.Carter,while testifying, named 7 employees who had complainedto him about Richardson's whistling in that period.Two of them, Cunninghamand Rundle, were not called as witnesses.Two others 'called as witnesses by'the respondent, Randall and Dunham, were not questioned about Richardson'swhistling.Of the remaining three, all called by the respondent, one Neufertestified that Richardson's whistling did not annoy her, and another Thompson.testified that she never complained about Richardson whistling, and the third,Ludy, who could not sing or whistle herself, "imagined," according'to her tes-timony, that she once made a remark to several girls while Carter was near thatRichardson's whistling was annoying but she fixed the time of that remarkas about 3 or 4 weeks before Richardson's discharge.Under all the circumstances, the undersigned does not credit Carter's testi-mony and finds, in accordance with the credible testimony of Richardson,McDaniel's, and Grace Prattley that Richardson's whistling was neither louder11 June 11, 1943, fell on a Friday.The plant was closed*on Saturday and Sunday. S.H. CAMP AND COMPANY271nor more annoying that that of other employees who customarily and withoutcriticism whistled while at work, that there was no charge in her whistlingafter June 11, that her whistling was not annoying to others, and that it didnot interfere with production.4.Conclusions with respect to the discharge of RichardsonIt is clear from the record that the respondent's change of attitude towardRichardson coincided with the commencement of her open union activities.Prior to June 10, 1943, the respondent had regarded her as a satisfactory em-ployee and had encouraged her to remain in its employ when she had soughtvoluntarily to quit.However, on the very day the respondent learned of herprominent union role, she was called into Carter's office and in an antagonisticmanner charged with inefficiency, under circumstances reasonably leading to theinference, found by the undersigned, that- the respondent was seeking to pio-voke her resignation.When this failed of accomplishment, Richardson's fore-lady was instructed to watch her work carefully to see if she could find anythingwrong with it, and not long after an attempt was made to single out a bundleof her work for special criticism, an attempt that proved abortive when shewas able to establish that her work was performed in accordance with an estab-lished schedule.On the day of her discharge, she was unjustifiably charged withconducting herself improperly, annoying others, and otherwise being an unde-sirable employee.It was, however, clear to her, as it is to the undersigned, thatthe real reason she was called into Carter's office was to humiliate her andprovoke her resignation.Under the circumstances her showing of resentmentto Carter was understandable; having been, as the undersigned finds, deliberatelyinduced by Carter's provocative conduct, which was designed to make her quitor, failing that, to provide a pretext for the. respondent's discharge action..Upon the entire record and in the light of all the circumstances, including thetiming of the discharge, the events leading up to it, the respondent's provocativeconduct and exaggeration of Richardson's alleged offense of whistling, the_re-spondent's shifting reasons in explanation of its action, and the respondent'sgeneral anti-union animus, as more fully reflected by its conduct narrated below,the undersigned is convinced, and finds, that Richardson was not dischargedfor the reasons asserted by the respondent, but that she was discharged anddenied reinstatement because of her membership in and activities on behalf ofthe Union and to discourage membership in the Union.The undersigned finds that Ruth Mae Richardson was discharged on June 16,1943, because of her activities on behalf of the Union, and that the respondent.by thus discharging Richardson, discriminated in regard to her hire and tenureof employment, thereby discouraging membership in the Union and interfering-with, restraining, and coercing its employees in the exercise of the rights guar-anteed in Section 7 of the Act.5.Activities of Randall and CarverReference has been made above to the reports rendered by Randall to BranchManager Carter and to Forelady McDaniels relating to Richardson's attitudetoward the Union and to the proceedings at the first Union meeting.Randall'sreports to the respondent concerning union activities of its employees were notlimited to these two occasions.As appears from her undisputed testimony, onnumerous occasions thereafter she continued to report to Carter and McDanielswhatever information she gathered in the plant concerning union organizationalactivity, including remarks made by other employeesRandall,who at thefirstUnion meeting had been-accused of acting in the interest of management, 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not attend any further meetings.However, Jennie Carver," who, likeRandall, had always been opposed to unions, attended the second and third unionmeetings, which were held at weekly intervals, and there, like Randall, heckledthe Union organizer with numerous questions designed to discredit the Union.When accused at one of these meetings of being a "stooge" for the respondent,Carver did not deny the charge." On the morning following each meeting,Carver, again like Randall, conferred with Carter at the respondent's office andadvised him what had occurred at the meeting the previous evening.On otheroccasions as well, Carver, according to her testimony, reported to Carter herobservations concerning union activities in the plant."The reports made `by Randall and Carver to Carter were made during workinghours, and at least those which followed the first three Union meetings admit-tedly consumed from 30 to 45 minutes each.That Randall and Carver made it a practice of reporting to Carter mattersrelating to the union activities of the respondent's employees was not disputed,nor was it disputed that Carter never attempted to discourage Randall andCarver from making such reports and always listened attentively to what theyhad to say.However, it was the testimony of Carter, as well as that of Randalland Carver, that neither the reports nor the attendance of these employees atthemeetings had ever been solicited by management.According to Carter,when the reports were rendered to him he remained absolutely mute except tostate at the conclusion of the interview that the respondent's policy was one of-neutrality.On the other hand, it was the testimony of both Randall and Carverthat Carter did participate in the conversations, but that they had no recollectionof what he said.Considering the length of the conferences, Carter's testimony inthis respect is on its face inherently improbable, and is not credited.During the course of the Union's organizational drive, Carter, according to hisown admission, kept a check list, which he revised from time to time, on whichhe classified the employees who favored the Union, those who were opposed, andthose of a doubtful category.When asked to explain his source of informationfor this list, Carter testified that it was prepared solely on the basis of hisintuition and that his intuition likewise guided him in making periodic revisionsof the list.Carter's explanation is patently implausible and unworthy of credit.In the absence of any other explanation-concerning the,source of Carter's infor-mation, it is reasonable to infer, and the undersigned finds, that Carter in pre-paring his check list utilized the information furnished him by Randall andCarver.The record shows that no effort was made to conceal from the employees inthe plant, and that it was common knowledge among them, that managementwas receiving reports from Randall and Carver concerning union activities.16"Carver,a production employee,isa cousin of Margaret Dunham, the only officeemployee"According to the testimony of Union Organizer Cubeta, corroborated by Richardson,Carver, when accused of having been sent down to the meeting by Carter, had replied, "sowhat."Carver denied that she made this statement, but admitted that Cubeta "might haveasked me where I got the information"and that she had said "wouldn't you like to know'"Carver was a recalcitrant witness whose testimony in other respects proved to be unreliable.Richardson particularly impressed the undersigned as a credible witness.The undersigneddoes not creditCarver's denial.14The record shows that on one occasion,Carver turned over to Carter photographstaken liy her husband of striking employees picketing the plant.15Thus,Randall testified that everyone in the plant knew she was talking to Carter aboutunion activities in the plant,and that she"didn't keep it.a secret like the girls who were forthe C. I. 0 " and who "kept everything hush-hush like itwas something underhanded."Since it appears that Randall and Carver informed Carter that they had been accusedof being company "stooges," it is reasonable to infer,and the undersigned finds, that therespondent knew that Randall and Carver were regarded as informers by the employees. S.H. CAMP AND COMPANY273'6.Conclusions as to interference, restraint, and coercion .It cannot be questioned that ordinary employees who entertainan anti-unionbias are free to express their views before fellow employees and at union' meet-iugs, and that management cannot be charged with responsibility for theii conduitsimply because their expressed views happen to coincide with that of manage-ment. In this case, however, it is the Board's contention that the attendanceof Randall and- Carver at the union meetings, their heckling conduct at such'meetings, and their reports to management concerning union activities, wereexpressly solicited" by the respondent and that the employees in question' wereacting at its request and as its agents.The. record is bare of direct evidence' ofexpress agency.While, it is recognized that the employment and use of in-formers is usually the result of a secret understanding known only to the principalsand thus seldom capable of direct proof, the undersigned considers it unnecessaryto determine whether in this case the combination of objective facts surroundingthe activities of Randall and Carver constitutes sufficient circumstantial evidencefrom which a reasonable inference may be drawn that Randall and Carver actedat the express request and procurement of the respondent, as alleged in thecomplaintTherefore, although regarding the respondent's denial with suspicion,the undersigned makes no finding in this respect.Assuming, however, that the respondent gave Randall and Carver no expliciEinstructions, its encouragement, approval, and adoption of their activities wasnevertheless implicit in its readiness and willingness to listen repeatedly to theiraccounts of union organization and activities, matters which should not concernit, as well as in its utilization of the information thus received.The respondent'sutilization of this information is shown not only by its preparation of the checklist.The discharge of Richardson followed closely on the heels of Randall'sreports to Carter.As found above, the fact that these reports were being madewas not concealed from the employees. Thus, the discharge forcefully broughthome to the employees that knowledge of this character in the hands of theiremployer might be fraught with danger to their economic security.Althoughthe respondent knew that the employees generally regarded Randall and Carveras tale bearers of union activities, it nevertheless did nothing to restrain or dis-avow their activities ; on the contrary by tacitly encouraging and acquiescingin their repeated conduct, it helped foster the impression among the employeesthat they were in fact authorized informers for the respondent. It is clear thatthe employment of informers has an intimidating effect on employees in theexercise of their rights to self-organization, and it has frequently been held thatattempts of employers to persuade and urge upon employees that they report theorganization activities of their fellow workers violates Section 8 (1).10Theeffect on employees is none the less intimidatory where the action of the informersis encouraged and approved, rather than expressly authorized, by the employer.Nor is the employer absolved from liability under the Act because the conductfound to be an unfair labor practice was initiated or suggested by employeesfor whose conduct he would not otherwise be 'responsible. 17Upon the entirerecord, the undersigned concludes that the respondent's conduct in encouragingthe reports made to it by Randall and Carver concerning union organization andactivities, in failing to disabuse its employees of their understanding that Randalland Carver were thus acting as informers for the respondent after the respondent19 SeeMatter of Indianapolis Power & Light Company,25 N. L. R B. 193,205, andcases there cited.17 CfMedo Photo Supply Corporation v N. L R. B,321 U S 678.628563-45-vol. 60-19 -274DECISIONS OF NATIONAL LABOR RELATIONS BOARDclearly knew that the employees harbored such an understanding, and the utiliza-tion by the respondent of the information so obtained, particularly when viewedin relationship to the discharge of Richardson, constituted interference, restraint,and coercion within the proscription of the Act.The undersigned finds that by its discharge and refusal to reinstate Ruth MaeRichardson, the respondent discriminated in regard to her hire and tenure ofemployment, and thereby, and by its encouragement, approval, and adoption ofthe activities of Randall and Carver in reporting to it matters concerning unionactivities and organization, and by the totality of such conduct, interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The complaint alleges that the respondent hired and attempted to hire em-ployees who it was informed and believed would vote against representation bythe Union in an election scheduled to be held pursuant to the direction of theBoard.The record discloses that during the period preceding the election, therespondent hired two employees, one a sister of Eloise Randall, who were knownto be opposed to the Union.18 The record also shows that on one occasion Mc-Daniels was asked by Carter if she could suggest the names of any prospective em-ployee who she knew would vote against the Union,' and that on another occasion,Carter, while discussing the possible return of a former employee, told McDanielsthat he believed this employee to be opposed to the Union and that her returnwould mean one more vote against the Union. However, the record fails toestablish that the two anti-union employees referred to above would not havebeen hired'but for theirunion animus,nor does it otherwise establish that therespondent in fact discriminated in the hire of employees.While Carter's state-ments to Forelady McDaniels, referred to above, constitute, as the undersignedfinds, a further reflection of the respondent's anti-union attitude, it is, neverthelessfound that there is no substantial evidence to support the allegation of thecomplaint here in question and it will be recommended that said allegation bedismissed.-The complaint also alleges that the respondent requested and required super-visory employees to attend Union meetings, to report to it upon the number andidentity of employees attending such meetings, and to interrogate employeesconcerning their union activities and affiliations.The undersigned finds no sub-stantial evidence to support these allegations of the complaint, and will recommendthat they be dismissed.-IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate and substantial relationship to trade, traffic, and com-merce among the several States, and to the extent that they are found to havebeen in contravention of Section 7 and 8 of the Act, tend to lead to labor disputesburdening and obstructing commerce and the free flow thereof.V. THE REMEDYSince it has been found that the respondent has engaged in certain unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.18 It is not clear from the record, however, whether any other employees were hired inthe pre-election period.18This finding is based on the testimony of McDaniels, credited by the undersigned.Although denied by Carter, the undersigned does not credit his denial. S.H. CAMP AND COMPANY275The undersigned has found that on June 16, 1943, the respondent dischargedRuth Mae Richardson because of her union affiliation and activities. The under-signed will recommend that the respondent offer Ruth Mae Richardson immedi-ate and full reinstatement to her former or substantially equivalent positionwithout prejudice to her seniority and other rights and privileges, and that therespondent make Ruth Mae Richardson whole for any loss of pay she may havesuffered by reason of the discrimination against her, by payment to her of a sumof money equal to that which she normally would have earned as wages fromJune 16, 1943, the date of her discriminatory discharge, to the date of the offerof reinstatement, less her net earnings 20 during said period.Upon the basis of the foregoing findings of fact and upon the entire recordin the case the undersigned makes the following :CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of RuthMae Richardson and thereby discouraging membership in the aforesaid labororganization, the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (3) of the Act.3By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.5.The respondent has not, as alleged in the complaint, engaged in unfair laborpractices by hiring and attempting to hire employees who would vote againstrepresentation by the Union, by requesting and requiring supervisory employeesto attend union meetings and to report to it upon the number and identity ofemployees attending such meetings, and by interrogating employees concerning -their union activities and affiliations.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, S. H. Camp and Company, Marshall,Michigan, and its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workers of America,affiliatedwith the Congress of Industrial Organizations, or any other labororganization, by discharging or refusing to reinstate any of its employees, or inany other manner discriminating in regard to their hire or tenure of employment,or any term or condition of their employment ;1013y "net earnings" is meant earningslessexpenses, such as for transportation, room,and board, incurred by an employnin connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmesoca, Lumber and Sawmill Workers Union, Local 2.590,8 N L. R. B 440 Moniesreceived for work performed upon Federal, Slate, county, municipal, or other work-reliefprojectsshallbe considered as earnings.SeeRepublic Steel Coipoiation v. N. L. R. B,311 U S. 7. DECISIONS OF NATIONAL LABORRELATIONSBOARD'(b) In any, other manner interfering with, restraining, or coercing its emplbyo sin the exercise of the right to self-organization, to form labor organizations, tojoin or assist Amalgamated Clothing Workers of America, affiliated with TheCongress of Industrial Organizations, or any other labor organization, to bargaincollectively through representatives of their own choosing and to engage in con-certed activities for the purposes of collective bargaining, or other mutual aidor protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Offer to Ruth Mae Richardson immediate and full reinstatement to herformer or substantially equivalent position without prejudice to her seniorityand other rights and privileges ;(b)Make-whole Ruth Mae Richardson for any loss of pay she may havesuffered by reason of the respondent's discrimination against her by payment toher of a -sum of money equal to that which she normally would have earned aswages from the date of her discharge to the date of the respondent's offer ofreinstatement, less her net earnings 21 during said period :(c)Post immediately in conspicuous places throughout the respondent's plantatMarshall, Michigan, and maintain fora period of at least sixty (60) consecu-tive days from the date of posting, notices to its employees stating: (1) that therespondent will not engage in the conduct from which it is recommended that itcease anddesist in paragraph 1 (a) and (b) of these recommendations; (2)that the respondent will take -the affirmative action set forth in paragraph 2(a) and (b) of these recommendations; and (3) that the respondent's employeesare free to become and remain members of Amalgamated Clothing Workers ofAmerica, affiliated with the Congresson IndustrialOrganizations, and that itwill not discriminate against any employee because of membership or activity inthat or any other labor organization ;(d)Notify the Regional Director for the Seventh Region within ten (10)days from the date of the receipt of this Intermediate Report what steps therespondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.It is further recommended that the complaint insofar as it alleges that therespondent engaged in unfair labor practices by hiring and attempting to hireemployees who would vote against representation by the Union, by requestingand requiring supervisory employees to attend union meetings, and to report toiton the number and identity of employees attending such meetings, and byinterrogating employees concerning their union activities and, affiliations, bedismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 26,1943, any party or counsel for the Board may within fifteen (15) days from'thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of the said Rules and ItIegulations, file with the Board,Rochambeau Building,Washington, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon all21See footnote 20,supra. S.H. CAMP AND COMPANY277motions or objections)as he relies upon, together with the original and fourcopies of a brief in support thereof.Immediately upon the filing of suchstatement of exceptions and/or brief,the party or counsel for the Board filingthe same shall serve a copy thereof upon each of the bother parties and shallfile a copy with the Regional Director.As further provided in said Section 33,should any party desire permission to argue orally before the Board requesttherefor must be made in writing to the Board within ten(10) days from thedate of the order transferring the case to the Board.ARTHUR LEFF,Trial Examiner.DatedSeptember11, 1944.